UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3061 Name of Registrant: Putnam Global Natural Resources Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Global Natural Resources Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 8/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam Global Natural Resources Fund Fund Name : Putnam Global Natural Resources Fund Date of fiscal year end : 08/31/2009 Agrium Inc. Ticker Security ID: Meeting Date Meeting Status AGU CUSIP 008916108 05/12/2010 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ralph Cunningham Mgmt For Withhold Against 1.2 Elect Germaine Gibara Mgmt For Withhold Against 1.3 Elect Russel Girling Mgmt For For For 1.4 Elect Susan Henry Mgmt For For For 1.5 Elect Russell Horner Mgmt For For For 1.6 Elect A. Anne McLellan Mgmt For For For 1.7 Elect David Lesar Mgmt For For For 1.8 Elect John Lowe Mgmt For For For 1.9 Elect Derek Pannell Mgmt For For For 1.10 Elect Frank Proto Mgmt For For For 1.11 Elect Michael Wilson Mgmt For For For 1.12 Elect Victor Zaleschuk Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Shareholder Rights Plan Mgmt For For For 4 Advisory Vote on Executive Mgmt For For For Compensation Air Products and Chemicals, Inc. Ticker Security ID: Meeting Date Meeting Status APD CUSIP 009158106 01/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Davis, III Mgmt For For For 1.2 Elect W. Douglas Ford Mgmt For For For 1.3 Elect Evert Henkes Mgmt For For For 1.4 Elect Margaret McGlynn Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Long-Term Mgmt For For For Incentive Plan Akzo Nobel N.V. Ticker Security ID: Meeting Date Meeting Status AKZA CINS N01803100 04/28/2010 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Allocation of Profit Mgmt N/A For Against 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Ratification of Management Board Mgmt For For For Acts 10 Ratification of Supervisory Board Mgmt For For For Acts 11 Elect Karel Vuursteen Mgmt For For For 12 Elect Antony Burgmans Mgmt For For For 13 Elect Louis Hughes Mgmt For For For 14 Amendment to Compensation Mgmt For Against Against Policy 15 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 17 Authority to Repurchase Shares Mgmt For For For 18 Amendments to Articles Mgmt For For For 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Non-Voting Meeting Note N/A N/A N/A N/A Anadarko Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status APC CUSIP 032511107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Paulett Eberhart Mgmt For For For 2 Elect Preston Geren III Mgmt For For For 3 Elect James Hackett Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 6 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses Apache Corporation Ticker Security ID: Meeting Date Meeting Status APA CUSIP 037411105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Eugene Fiedorek Mgmt For For For 2 Elect Patricia Graham Mgmt For For For 3 Elect F. H. Merelli Mgmt For For For 4 Ratification of Auditor Mgmt For For For ArcelorMittal S.A. Ticker Security ID: Meeting Date Meeting Status MT CINS L0302D129 05/11/2010 Take No Action Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Consolidated Accounts and Reports Mgmt For TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Allocation of Results/Dividends Mgmt For TNA N/A 6 Directors' Fees Mgmt For TNA N/A 7 Ratification of Board Acts Mgmt For TNA N/A 8 Acknowledgment of Board Mgmt For TNA N/A Resignation and Cooptation 9 Elect Vanisha Mittal Bahtia Mgmt For TNA N/A 10 Elect Jeannot Krecke Mgmt For TNA N/A 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Appointment of Auditor Mgmt For TNA N/A 13 Stock Option Plan Mgmt For TNA N/A 14 Employee Share Purchase Plan Mgmt For TNA N/A 15 Waiver of Public Offer Requirement Mgmt For TNA N/A Avery Dennison Corporation Ticker Security ID: Meeting Date Meeting Status AVY CUSIP 053611109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Rolf Borjesson Mgmt For For For 2 Elect Peter Mullin Mgmt For For For 3 Elect Patrick Siewert Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Elimination of Supermajority Mgmt For For For Requirement and the Interested Persons Stock Repurchase Provision 6 Amendment to the Stock Option Mgmt For For For and Incentive Plan BASF SE Ticker Security ID: Meeting Date Meeting Status BAS CINS D06216101 04/29/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Ratification of Management Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Dematerialization of Bearer Shares Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Approval of Remuneration Policy Mgmt For For For 11 Amend Article 17(2) Mgmt For For For 12 Amend Article 17(3) Mgmt For For For 13 Amend Article 18(2) Mgmt For For For 14 Non-Voting Meeting Note N/A N/A N/A N/A BG Group PLC Ticker Security ID: Meeting Date Meeting Status BG CINS G1245Z108 05/12/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mark Seligman Mgmt For Against Against 5 Elect Peter Backhouse Mgmt For Against Against 6 Elect Lord Colin Sharman of Mgmt For Against Against Redlynch 7 Elect Philippe Varin Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorisation of Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 15 Adoption of New Articles Mgmt For For For BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status BLT CINS G10877101 10/29/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 2 Elect Carlos Cordeiro (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 3 Elect David Crawford (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 4 Elect Gail de Planque (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 5 Elect Marius Kloppers (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 6 Elect Don Argus (BHP Billiton PLC Mgmt For For For and BHP Billiton Limited) 7 Elect Wayne Murdy (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees (BHP Billiton PLC) 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights (BHP Billiton PLC) 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights (BHP Billiton PLC) 11 Authority to Repurchase Shares Mgmt For For For (BHP Billiton PLC) 12 Reduction of Issued Share Capital Mgmt For For For (April 30, 2010) 13 Reduction of Issued Share Capital Mgmt For For For (June 17, 2010) 14 Reduction of Issued Share Capital Mgmt For For For (September 15, 2010) 15 Reduction of Issued Share Capital Mgmt For For For (November 11, 2010) 16 Directors' Remuneration Report Mgmt For For For 17 Equity Grant - Marius Kloppers Mgmt For For For 18 Non-Voting Meeting Note N/A N/A N/A N/A 19 Non-Voting Meeting Note N/A N/A N/A N/A Bluescope Steel Limited Ticker Security ID: Meeting Date Meeting Status BSL CINS Q1415L102 11/12/2009 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Remuneration Report Mgmt For For For 4 Re-elect Kevin McCann Mgmt For For For 5 Re-elect Daniel Grollo Mgmt For For For 6 Elect Kenneth Dean Mgmt For For For 7 Equity Grant (MD/CEO Paul Mgmt For For For O'Malley) BP PLC Ticker Security ID: Meeting Date Meeting Status BP CINS G12793108 04/15/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Paul Anderson Mgmt For Against Against 4 Elect Antony Burgmans Mgmt For Against Against 5 Elect Cynthia Carroll Mgmt For Against Against 6 Elect Sir William Castell Mgmt For Against Against 7 Elect Iain Conn Mgmt For Against Against 8 Elect George David Mgmt For Against Against 9 Elect Ian Davis Mgmt For Against Against 10 Elect Robert Dudley Mgmt For Against Against 11 Elect Douglas Flint Mgmt For Against Against 12 Elect Byron Grote Mgmt For Against Against 13 Elect Anthony Hayward Mgmt For Against Against 14 Elect Andrew Inglis Mgmt For Against Against 15 Elect DeAnne Julius Mgmt For Against Against 16 Elect Carl-Henric Svanberg Mgmt For Against Against 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Adoption of New Articles Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 23 Renewal of Executive Directors' Mgmt For Abstain Against Incentive Plan 24 Scrip Dividend Mgmt For For For 25 Shareholder Proposal Regarding ShrHldr Against Against For Report on Sunrise SAGD Project 26 Non-Voting Meeting Note N/A N/A N/A N/A 27 Non-Voting Meeting Note N/A N/A N/A N/A 28 Non-Voting Meeting Note N/A N/A N/A N/A 29 Non-Voting Meeting Note N/A N/A N/A N/A 30 Non-Voting Meeting Note N/A N/A N/A N/A 31 Non-Voting Meeting Note N/A N/A N/A N/A 32 Non-Voting Meeting Note N/A N/A N/A N/A Cabot Corporation Ticker Security ID: Meeting Date Meeting Status CBT CUSIP 127055101 03/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Clarkeson Mgmt For For For 2 Elect Roderick MacLeod Mgmt For For For 3 Elect Ronaldo Schmitz Mgmt For For For 4 Ratification of Auditor Mgmt For For For Cairn Energy PLC Ticker Security ID: Meeting Date Meeting Status CNE CINS G17528251 05/20/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Appointment of Auditor and Mgmt For For For Authority to Set Fees 4 Elect Malcolm Thoms Mgmt For Against Against 5 Elect Jann Brown Mgmt For Against Against 6 Elect Simon Thomson Mgmt For Against Against 7 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 8 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 9 Authority to Repurchase Shares Mgmt For For For 10 Adoption of New Articles Mgmt For Against Against 11 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Cairn Energy PLC Ticker Security ID: Meeting Date Meeting Status CNE CINS G17528236 12/21/2009 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Share Subdivision Mgmt For For For 2 Authority to Repurchase Shares Mgmt For For For 3 Conversion of Awards Under Long Mgmt For For For Term Incentive Plan 4 Conversion of Awards Under Share Mgmt For For For Option Plan Celanese Corporation Ticker Security ID: Meeting Date Meeting Status CE CUSIP 150870103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Weidman Mgmt For For For 2 Elect Mark Rohr Mgmt For For For 3 Elect Farah Walters Mgmt For For For 4 Ratification of Auditor Mgmt For For For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Chuck Hagel Mgmt For For For 6 Elect Enrique Hernandez, Jr. Mgmt For For For 7 Elect Franklyn Jenifer Mgmt For For For 8 Elect George Kirkland Mgmt For For For 9 Elect Sam Nunn Mgmt For For For 10 Elect Donald Rice Mgmt For For For 11 Elect Kevin Sharer Mgmt For For For 12 Elect Charles Shoemate Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Ronald Sugar Mgmt For For For 15 Elect Carl Ware Mgmt For For For 16 Elect John Watson Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Amendment to the By-Laws Mgmt For For For Regarding the Right to Call Special Meetings 19 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Payments to Governments 22 Shareholder Proposal Regarding ShrHldr Against Against For Country Selection Guidelines 23 Shareholder Proposal Regarding ShrHldr Against Against For Report on Financial Risks of Climate Change 24 Shareholder Proposal Regarding ShrHldr Against Against For Establishment of Human Rights Committee China National Materials Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y15048104 08/25/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Authority to Issue Interim Notes Mgmt For For For 3 Ratification of Board Acts Mgmt For For For China National Materials Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y15048104 11/13/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Private Placement Mgmt For For For 3 Private Placement Mgmt For For For 4 Private Placement Mgmt For For For 5 Private Placement Mgmt For For For 6 Non-Voting Meeting Note N/A N/A N/A N/A China National Materials Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y15048104 12/24/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Amendments to Article 1-2 Mgmt For For For 4 Amendments to Article 3 Mgmt For For For 5 Amendments to Article 10 Mgmt For For For 6 Amendments to Article 69 Mgmt For For For 7 Amendments to Article 97 Mgmt For For For 8 Amendments to Article 101-1(6) and Mgmt For For For 101-2 9 Amendments to Article 103-2 Mgmt For For For 10 Amendments to Article 157 Mgmt For For For 11 Elect LI Xinhua Mgmt For Against Against 12 Elect TONG Anyan Mgmt For Against Against 13 Elect SHI Chungui Mgmt For Against Against 14 Elect LU Zhengfei Mgmt For Against Against 15 Elect WANG Shimin Mgmt For Against Against Dana Petroleum PLC Ticker Security ID: Meeting Date Meeting Status DNX CINS G26503113 06/14/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Colin Goodall Mgmt For Against Against 3 Elect D. Ian Rawlinson Mgmt For Against Against 4 Directors' Remuneration Report Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Authority to Set Auditor's Fee Mgmt For For For 7 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Adoption of New Articles Mgmt For Abstain Against 11 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Authority to Repurchase Shares Mgmt For For For 16 Non-Voting Agenda Item N/A N/A N/A N/A DOMTAR CORPORATION Ticker Security ID: Meeting Date Meeting Status UFS CUSIP 257559203 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jack Bingleman Mgmt For Against Against 2 Elect Louis Gignac Mgmt For Against Against 3 Elect Brian Levitt Mgmt For Against Against 4 Elect Harold MacKay Mgmt For Against Against 5 Elect W. Henson Moore Mgmt For Against Against 6 Elect Michael Onustock Mgmt For Against Against 7 Elect Robert Steacy Mgmt For Against Against 8 Elect William Stivers Mgmt For Against Against 9 Elect Pamela Strobel Mgmt For Against Against 10 Elect Richard Tan Mgmt For Against Against 11 Elect Denis Turcotte Mgmt For Against Against 12 Elect John Williams Mgmt For Against Against 13 Appointment of Auditor Mgmt For For For El Paso Corporation Ticker Security ID: Meeting Date Meeting Status EP CUSIP 28336L109 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Juan Braniff Mgmt For For For 2 Elect David Crane Mgmt For For For 3 Elect Douglas Foshee Mgmt For For For 4 Elect Robert Goldman Mgmt For For For 5 Elect Anthony Hall, Jr. Mgmt For For For 6 Elect Thomas Hix Mgmt For For For 7 Elect Ferrell McClean Mgmt For For For 8 Elect Timothy Probert Mgmt For For For 9 Elect Steven Shapiro Mgmt For For For 10 Elect J. Michael Talbert Mgmt For For For 11 Elect Robert Vagt Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Amendment to the 2005 Omnibus Mgmt For For For Incentive Compensation Plan 14 Ratification of Auditor Mgmt For For For EOG Resources, Inc. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP 26875P101 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect George Alcorn Mgmt For For For 2 Elect Charles Crisp Mgmt For For For 3 Elect James Day Mgmt For For For 4 Elect Mark Papa Mgmt For For For 5 Elect H. Leighton Steward Mgmt For For For 6 Elect Donald Textor Mgmt For For For 7 Elect Frank Wisner Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the 2008 Omnibus Mgmt For For For Equity Compensation Plan 10 Amendment to the Employee Stock Mgmt For For For Purchase Plan 11 Amendment to the Executive Officer Mgmt For For For Annual Bonus Plan 12 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 13 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 14 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Triggering Event Eurasian Natural Resources Corporation PLC Ticker Security ID: Meeting Date Meeting Status ENRC CINS G3215M109 06/09/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Felix Vulis Mgmt For For For 5 Elect Zaure Zaurbekova Mgmt For For For 6 Elect Dieter Ameling Mgmt For For For 7 Elect Johannes Sittard Mgmt For For For 8 Elect Roderick Thomson Mgmt For For For 9 Elect Abdraman Yedilbayev Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Adoption of New Articles Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days EXCO RESOURCES, INC. Ticker Security ID: Meeting Date Meeting Status XCO CUSIP 269279402 06/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Miller Mgmt For For For Elect Stephen Smith Mgmt For For For Elect Jeffrey Benjamin Mgmt For For For Elect Vincent Cebula Mgmt For For For Elect Earl Ellis Mgmt For For For Elect B. James Ford Mgmt For For For Elect Mark Mulhern Mgmt For For For Elect Boone Pickens Mgmt For For For Elect Jeffrey Serota Mgmt For For For Elect Robert Stillwell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Board Diversity Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Peter Brabeck-Letmathe Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect Jay Fishman Mgmt For For For Elect Kenneth Frazier Mgmt For For For Elect William George Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 4 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation 5 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) 6 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 7 Shareholder Proposal Regarding ShrHldr Against Against For Human Right to Water 8 Shareholder Proposal Regarding ShrHldr Against Against For Louisiana Wetlands 9 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Operations 10 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 11 Shareholder Proposal Regarding an ShrHldr Against Against For Energy Technology Report 12 Shareholder Proposal Regarding ShrHldr Against Against For Greenhouse Gas Emissions Goals 13 Shareholder Proposal Regarding ShrHldr Against Against For Report on Future Energy Trends Freeport-McMoRan Copper & Gold Inc. Ticker Security ID: Meeting Date Meeting Status FCX CUSIP 35671D857 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect Stephen Siegele Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Stock Mgmt For For For Incentive Plan 4 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP 406216101 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect Nance Dicciani Mgmt For For For 5 Elect S. Malcolm Gillis Mgmt For For For 6 Elect James Hackett Mgmt For For For 7 Elect David Lesar Mgmt For For For 8 Elect Robert Malone Mgmt For For For 9 Elect J. Landis Martin Mgmt For For For 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Review of Human Rights Policies 13 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Heidelbergcement AG Ticker Security ID: Meeting Date Meeting Status HEI CINS D31709104 05/06/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratify Bernd Scheifele Mgmt For For For 6 Ratify Dominik von Achten Mgmt For For For 7 Ratify Daniel Gauthier Mgmt For For For 8 Ratify Andreas Kern Mgmt For For For 9 Ratify Lorenz Nager Mgmt For For For 10 Ratify Albert Scheuer Mgmt For For For 11 Ratify Fritz-Jurgen Heckmann Mgmt For For For 12 Ratify Heinz Schirmer Mgmt For For For 13 Ratify Heinz Schmitt Mgmt For For For 14 Ratify Theo Beermann Mgmt For For For 15 Ratify Robert Feiger Mgmt For For For 16 Ratify Veronika Fuss Mgmt For For For 17 Ratify Josef Heumann Mgmt For For For 18 Ratify Gerhard Hirth Mgmt For For For 19 Ratify Max Dietrich Kley Mgmt For For For 20 Ratify Hans Georg Kraut Mgmt For For For 21 Ratify Adolf Merckle Mgmt For For For 22 Ratify Ludwig Merckle Mgmt For For For 23 Ratify Tobias Merckle Mgmt For For For 24 Ratify Eduard Schleicher Mgmt For For For 25 Ratify Werner Schraeder Mgmt For For For 26 Ratify Frank-Dirk Steiniger Mgmt For For For 27 Appointment of Auditor Mgmt For For For 28 Increase in Authorized Capital I Mgmt For For For 29 Increase in Authorized Capital II Mgmt For For For 30 Authority to Issue Convertible Debt Mgmt For Against Against Instruments 31 Authority to Increase Conditional Mgmt For Against Against Capital 32 Compensation Policy Mgmt For Against Against 33 Elect Alan Murray Mgmt For For For 34 Elect Herbert Lutkestratkotter Mgmt For For For 35 Amendment Regarding Nominating Mgmt For For For Committee 36 Supervisory Board Members' Fees Mgmt For For For 37 Amend Article 16(1) Mgmt For For For 38 Amend Article 16(3); 16(4) Mgmt For For For 39 Amend Article 18(3) Mgmt For For For 40 Amend Article 11(2) Mgmt For For For JFE Holdings Ticker Security ID: Meeting Date Meeting Status CINS J2817M100 06/28/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Hajime Bada Mgmt For For For 4 Elect Eiji Hayashida Mgmt For For For 5 Elect Yoshio Ishikawa Mgmt For For For 6 Elect Kouhei Wakabayashi Mgmt For For For 7 Elect Sumiyuki Kishimoto Mgmt For For For 8 Elect Shigeo Asai Mgmt For For For 9 Elect Akimitsu Ashida Mgmt For For For 10 Election of Hiroyuki Itami Mgmt For For For 11 Election of Alternate Statutory Mgmt For For For Auditors JSR Corporation Ticker Security ID: Meeting Date Meeting Status CINS J2856K106 06/18/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Yoshinori Yoshida Mgmt For For For 5 Elect Mitsunobu Koshiba Mgmt For For For 6 Elect Tsugio Haruki Mgmt For For For 7 Elect Seiichi Hasegawa Mgmt For For For 8 Elect Masaki Hirose Mgmt For For For 9 Elect Hozumi Satoh Mgmt For For For 10 Elect Yasuki Sajima Mgmt For For For 11 Elect Kohichi Kawasaki Mgmt For For For 12 Elect Hisao Hasegawa Mgmt For For For 13 Elect Kenji Itoh Mgmt For For For 14 Bonus Mgmt For For For Kazakhmys PLC Ticker Security ID: Meeting Date Meeting Status KAZ CINS G5221U108 01/11/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Proposed Sale of Equity Interest Mgmt For For For Lafarge SA Ticker Security ID: Meeting Date Meeting Status LG CINS F54432111 05/06/2010 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Elect Colette Lewiner Mgmt For Against Against 9 Elect Veronique Weill Mgmt For Against Against 10 Directors' Fees Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Carry Out Formalities Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A Lanxess AG Ticker Security ID: Meeting Date Meeting Status LXSG CINS D5032B102 05/28/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Compensation Policy Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Elect Friedrich Janssen Mgmt For For For 10 Elect Robert Koehler Mgmt For Against Against 11 Elect Rainer Laufs Mgmt For For For 12 Elect Ulrich Middelmann Mgmt For For For 13 Elect Rolf Stomberg Mgmt For For For 14 Elect Theo Walthie Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Increase in Authorized Capital Mgmt For Against Against 17 Amendments to Articles Mgmt For For For Louisiana-Pacific Corporation Ticker Security ID: Meeting Date Meeting Status LPX CUSIP 546347105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lizanne Gottung Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Colin Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP 565849106 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Boyce Mgmt For For For 2 Elect Clarence Cazalot, Jr. Mgmt For For For 3 Elect David Daberko Mgmt For For For 4 Elect William Davis, III Mgmt For For For 5 Elect Shirley Jackson Mgmt For Against Against 6 Elect Philip Lader Mgmt For For For 7 Elect Charles Lee Mgmt For For For 8 Elect Michael Phelps Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Seth Schofield Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect Thomas Usher Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP 61166W101 01/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank AtLee, III Mgmt For For For 2 Elect David Chicoine Mgmt For For For 3 Elect Arthur Harper Mgmt For For For 4 Elect Gwendolyn King Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2005 Long-Term Mgmt For For For Incentive Plan Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP 651290108 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lee Boothby Mgmt For For For 2 Elect Philip Burguieres Mgmt For For For 3 Elect Pamela Gardner Mgmt For For For 4 Elect John Kemp III Mgmt For For For 5 Elect J. Michael Lacey Mgmt For For For 6 Elect Joseph Netherland Mgmt For For For 7 Elect Howard Newman Mgmt For For For 8 Elect Thomas Ricks Mgmt For For For 9 Elect Juanita Romans Mgmt For For For 10 Elect Charles Shultz Mgmt For For For 11 Elect J. Terry Strange Mgmt For For For 12 2010 Employee Stock Purchase Mgmt For For For Plan 13 Ratification of Auditor Mgmt For For For Nexen Inc. Ticker Security ID: Meeting Date Meeting Status NXY CUSIP 65334H102 04/27/2010 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Berry Mgmt For Withhold Against Elect Robert Bertram Mgmt For Withhold Against Elect Dennis Flanagan Mgmt For Withhold Against Elect S. Barry Jackson Mgmt For Withhold Against Elect Kevin Jenkins Mgmt For Withhold Against Elect A. Anne McLellan Mgmt For Withhold Against Elect Eric Newell Mgmt For Withhold Against Elect Thomas O'Neill Mgmt For Withhold Against Elect Marvin Romanow Mgmt For Withhold Against Elect Francis Saville Mgmt For Withhold Against Elect John Willson Mgmt For Withhold Against Elect Victor Zaleschuk Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For Nitto Denko Corporation Ticker Security ID: Meeting Date Meeting Status CINS J58472119 06/18/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Bonus Mgmt For For For 4 Elect Yukio Nagira Mgmt For For For 5 Elect Tatsunosuke Fujiwara Mgmt For For For 6 Elect Kaoru Aizawa Mgmt For For For 7 Elect Yasuo Ninomiya Mgmt For For For 8 Elect Kenji Matsumoto Mgmt For For For 9 Elect Hideo Takasaki Mgmt For For For 10 Elect Yohichiroh Sakuma Mgmt For For For 11 Elect Yohichiroh Furuse Mgmt For For For 12 Elect Kunio Itoh Mgmt For For For 13 Stock Option Plan Mgmt For For For Noble Group Limited Ticker Security ID: Meeting Date Meeting Status N21 CINS G6542T119 10/12/2009 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allotment of Shares to Ricardo Mgmt For Against Against Leiman 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP 674599105 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For Against Against 2 Elect John Chalsty Mgmt For Against Against 3 Elect Stephen Chazen Mgmt For Against Against 4 Elect Edward Djerejian Mgmt For Against Against 5 Elect John Feick Mgmt For Against Against 6 Elect Carlos Gutierrez Mgmt For Against Against 7 Elect Ray Irani Mgmt For Against Against 8 Elect Irvin Maloney Mgmt For Against Against 9 Elect Avedick Poladian Mgmt For Against Against 10 Elect Rodolfo Segovia Mgmt For Against Against 11 Elect Aziz Syriani Mgmt For Against Against 12 Elect Rosemary Tomich Mgmt For Against Against 13 Elect Walter Weisman Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For 15 Re-approval of Performance Goals Mgmt For For For under the 2005 Long-Term Incentive Plan 16 Advisory Vote on Executive Mgmt For Against Against Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Host Country Regulations 21 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 22 Shareholder Proposal Regarding ShrHldr Against Against For Security of Chemical Facilities 23 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Owens-Illinois, Inc. Ticker Security ID: Meeting Date Meeting Status OI CUSIP 690768403 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jay Geldmacher Mgmt For For For Elect Albert Stroucken Mgmt For For For Elect Dennis Williams Mgmt For For For Elect Thomas Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For Petrohawk Energy Corporation Ticker Security ID: Meeting Date Meeting Status HK CUSIP 716495106 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Fuller Mgmt For Withhold Against Elect Robert Raynolds Mgmt For Withhold Against Elect Stephen Smiley Mgmt For Withhold Against Elect Christopher Viggiano Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP 71654V408 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Capital Expenditure Budget Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Election of Directors Mgmt For Against Against 5 Election of Chairperson of the Mgmt For For For Board of Directors 6 Election of Supervisory Council Mgmt For For For 7 Remuneration Policy Mgmt For For For 8 Capitalization of Reserves Mgmt For For For 9 Waiver of Preemptive Rights to Mgmt For For For Effect Merger between Braskem and Quattor Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP 71654V408 06/22/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Preferred Mgmt For For For Shares Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ravi Akhoury Mgmt For For For Elect Jameson Baxter Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Robert Darretta Mgmt For For For Elect Myra Drucker Mgmt For For For Elect John Hill Mgmt For For For Elect Paul Joskow Mgmt For For For Elect Elizabeth Kennan Mgmt For For For Elect Kenneth Leibler Mgmt For For For Elect Robert Patterson Mgmt For For For Elect George Putnam, III Mgmt For For For Elect Robert Reynolds Mgmt For For For Elect W. Thomas Stephens Mgmt For For For Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: Investments in Commodities N/A N/A N/A N/A Diversification of Investments N/A N/A N/A N/A The Acquisition of Voting Securities N/A N/A N/A N/A Borrowing N/A N/A N/A N/A Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: The Duration Of The Trust N/A N/A N/A N/A Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. Rio Tinto PLC Ticker Security ID: Meeting Date Meeting Status RIO CINS G75754104 04/15/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Robert Brown Mgmt For For For 4 Elect Ann Godbehere Mgmt For For For 5 Elect Samuel Walsh Mgmt For For For 6 Re-elect Guy Elliott Mgmt For For For 7 Re-elect Michael Fitzpatrick Mgmt For For For 8 Re-elect Lord Kerr of Kinlochard Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Authority to Repurchase Rio Tinto Mgmt For For For PLC Shares 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Rosneft Oil Co OAO Ticker Security ID: Meeting Date Meeting Status ROSN CINS 67812M207 06/18/2010 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Annual Report Mgmt For For For 2 Financial Statements Mgmt For For For 3 Allocation of Profits Mgmt For For For 4 Payment of Dividends Mgmt For For For 5 Directors' Fees Mgmt For For For 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Elect Vladimir Bogdanov Mgmt For Abstain Against 8 Elect Sergey Bogdanchikov Mgmt For Abstain Against 9 Elect Andrey Kostin Mgmt For Abstain Against 10 Elect Sergey Kudriashov Mgmt For Abstain Against 11 Elect Alexander Nekipelov Mgmt For Abstain Against 12 Elect Yury Petrov Mgmt For Abstain Against 13 Elect Andrey Reus Mgmt For Abstain Against 14 Elect Hans-Joerg Rudloff Mgmt For For For 15 Elect Igor Sechin Mgmt For Abstain Against 16 Elect Nikolai Tokarev Mgmt For Abstain Against 17 Elect Andrey Kobzev Mgmt For For For 18 Elect Sergey Pakhomov Mgmt For For For 19 Elect Konstantin Pesotskiy Mgmt For For For 20 Elect Tatiana Fisenko Mgmt For For For 21 Elect Alexander Yugov Mgmt For For For 22 Appointment of Auditor Mgmt For For For 23 Related Party Transactions Mgmt For For For Royal Dutch Shell PLC Ticker Security ID: Meeting Date Meeting Status RDSB CINS G7690A118 05/18/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Charles Holliday, Jr. Mgmt For Against Against 4 Elect Josef Ackermann Mgmt For Against Against 5 Elect Malcolm Brinded Mgmt For Against Against 6 Elect Simon Henry Mgmt For Against Against 7 Elect Lord Kerr of Kinlochard Mgmt For Against Against 8 Elect Wim Kok Mgmt For Against Against 9 Elect Nick Land Mgmt For Against Against 10 Elect Christine Morin-Postel Mgmt For Against Against 11 Elect Jorma Ollila Mgmt For Against Against 12 Elect Jeroen van der Veer Mgmt For Against Against 13 Elect Peter Voser Mgmt For Against Against 14 Elect Hans Wijers Mgmt For Against Against 15 Appointment of Auditor Mgmt For Against Against 16 Authority to Set Auditor's Fees Mgmt For Against Against 17 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 19 Authority to Repurchase Shares Mgmt For For For 20 Scrip Dividend Mgmt For For For 21 Authorisation of Political Donations Mgmt For For For 22 Adoption of New Articles Mgmt For For For 23 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Projects Santos Limited Ticker Security ID: Meeting Date Meeting Status STO CINS Q82869118 05/06/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Re-elect Kenneth Dean Mgmt For For For 4 Elect Gregory Martin Mgmt For For For 5 Elect Jane Hemstritch Mgmt For For For 6 Remuneration Report Mgmt For For For 7 Equity Grant (MD/CEO David Knox) Mgmt For For For Schlumberger N.V. (Schlumberger Limited) Ticker Security ID: Meeting Date Meeting Status SLB CUSIP 806857108 04/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philippe Camus Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Andrew Gould Mgmt For For For Elect Tony Isaac Mgmt For For For Elect Nikolay Kudryavtsev Mgmt For For For Elect Adrian Lajous Mgmt For For For Elect Michael Marks Mgmt For For For Elect Leo Reif Mgmt For For For Elect Tore Sandvold Mgmt For For For Elect Henri Seydoux Mgmt For For For Elect Peter Currie Mgmt For For For Elect K.V. Kamath Mgmt For For For 2 Approval of Financial Statements Mgmt For For For and Dividends 3 2010 Stock Incentive Plan Mgmt For For For 4 Amendment to the Discounted Mgmt For For For Stock Purchase Plan 5 Appointment of Auditor Mgmt For For For Sherritt International Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP 823901103 05/20/2010 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ian Delaney Mgmt For For For Elect Michael Garvey Mgmt For For For Elect R. Peter Gillin Mgmt For For For Elect Marc Lalonde Mgmt For For For Elect Edythe Marcoux Mgmt For For For Elect Bernard Michel Mgmt For For For Elect John Moses Mgmt For For For Elect Daniel Owen Mgmt For For For Elect Sir Patrick Sheehy Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Amendment to the Stock Option Mgmt For For For Plan Shin-Etsu Chemical Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J72810120 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Chihiro Kanagawa Mgmt For For For 3 Elect Shunzoh Mori Mgmt For For For 4 Elect Fumio Akiya Mgmt For For For 5 Elect Kiichi Habata Mgmt For For For 6 Elect Masashi Kaneko Mgmt For For For 7 Elect Fumio Arai Mgmt For For For 8 Elect Masahiko Todoroki Mgmt For For For 9 Elect Toshiya Akimoto Mgmt For For For 10 Elect Hiroshi Komiyama Mgmt For For For 11 Elect Yoshihito Kosaka Mgmt For For For 12 Stock Option Plan Mgmt For For For 13 Renewal of Takeover Defense Plan Mgmt For Against Against Sinopec Corporation (China Petroleum & Chemical) Ticker Security ID: Meeting Date Meeting Status CUSIP 16941R108 10/15/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Continuing Connected Transactions Mgmt For For For St. Mary Land & Exploration Company Ticker Security ID: Meeting Date Meeting Status SM CUSIP 792228108 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Barbara Baumann Mgmt For For For 2 Elect Anthony Best Mgmt For For For 3 Elect Larry Bickle Mgmt For For For 4 Elect William Gardiner Mgmt For For For 5 Elect Julio Quintana Mgmt For For For 6 Elect John Seidl Mgmt For For For 7 Elect William Sullivan Mgmt For For For 8 Amendment to the Equity Incentive Mgmt For For For Compensation Plan 9 Company Name Change Mgmt For For For 10 Ratification of Auditor Mgmt For For For Statoil ASA Ticker Security ID: Meeting Date Meeting Status STL CINS R4446E112 05/19/2010 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Election of Presiding Chairman Mgmt For TNA N/A 5 Agenda Mgmt For TNA N/A 6 Voting List Mgmt For TNA N/A 7 Election of Individuals to Check Mgmt For TNA N/A Minutes 8 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 9 Compensation Guidelines Mgmt For TNA N/A 10 Authority to Set Auditor's Fees Mgmt For TNA N/A 11 Elect Olaug Svarva Mgmt For TNA N/A 12 Elect Idar Kreutzer Mgmt For TNA N/A 13 Elect Karin Aslaksen Mgmt For TNA N/A 14 Elect Greger Mannsverk Mgmt For TNA N/A 15 Elect Steinar Olsen Mgmt For TNA N/A 16 Elect Ingvald Strommen Mgmt For TNA N/A 17 Elect Rune Bjerke Mgmt For TNA N/A 18 Elect Tore Ulstein Mgmt For TNA N/A 19 Elect Live Haukvik Mgmt For TNA N/A 20 Elect Siri Kalvig Mgmt For TNA N/A 21 Elect Thor Oscar Bolstad Mgmt For TNA N/A 22 Elect Barbro Hetta-Jacobsen Mgmt For TNA N/A 23 Directors' Fees Mgmt For TNA N/A 24 Elect Olaug Svarva Mgmt For TNA N/A 25 Elect Bjorn Stale Haavik Mgmt For TNA N/A 26 Elect Tom Rathke Mgmt For TNA N/A 27 Elect Live Haukvik Aker Mgmt For TNA N/A 28 Nomination Committee's Fees Mgmt For TNA N/A 29 Authority to Repurchase Shares Mgmt For TNA N/A Pursuant to Share Savings Plan 30 Authority to Repurchase Shares for Mgmt For TNA N/A Cancellation 31 Amendments to Articles Mgmt For TNA N/A 32 Shareholder Proposal Regarding ShrHldr Against TNA N/A Withdrawal from Canadian Oil Sands Steel Dynamics, Inc. Ticker Security ID: Meeting Date Meeting Status STLD CUSIP 858119100 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Busse Mgmt For For For Elect Mark Millett Mgmt For For For Elect Richard Teets, Jr. Mgmt For For For Elect John Bates Mgmt For For For Elect Frank Byrne Mgmt For For For Elect Paul Edgerley Mgmt For For For Elect Richard Freeland Mgmt For For For Elect Jurgen Kolb Mgmt For For For Elect James Marcuccilli Mgmt For For For Elect Joseph Ruffolo Mgmt For For For Elect Gabriel Shaheen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Technip Ticker Security ID: Meeting Date Meeting Status TEC CINS F90676101 04/29/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor (Ernst & Mgmt For For For Young et Autres) 10 Appointment of Auditor Mgmt For For For (PricewaterhouseCoopers Audit) 11 Appointment of Alternate Auditor Mgmt For For For (Auditex) 12 Appointment of Alternate Auditor Mgmt For For For (Yves Nicolas) 13 Amendment Regarding Company's Mgmt For For For Registered Office 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Cancel Shares and Mgmt For For For Reduce Capital 16 Authority to Issue Restricted Shares Mgmt For For For (Employees/Executives) 17 Authority to Issue Restricted Shares Mgmt For For For (Chairman/CEO) 18 Authority to Grant Stock Options Mgmt For For For (Employees/Executives) 19 Authority to Grant Stock Options Mgmt For For For (Chairman/CEO) 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 21 Authority to Carry Out Formalities Mgmt For For For Tesoro Corporation Ticker Security ID: Meeting Date Meeting Status TSO CUSIP 881609101 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rodney Chase Mgmt For For For Elect Gregory Goff Mgmt For For For Elect Robert Goldman Mgmt For For For Elect Steven Grapstein Mgmt For For For Elect William Johnson Mgmt For For For Elect Jim Nokes Mgmt For For For Elect Donald Schmude Mgmt For For For Elect Michael Wiley Mgmt For For For 2 Ratification of Auditor Mgmt For For For The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP 260543103 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect John Hess Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect Paul Polman Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect James Ringler Mgmt For Against Against 11 Elect Ruth Shaw Mgmt For For For 12 Elect Paul Stern Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 15 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Remediation in the Midland Area 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 17 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) The Williams Companies, Inc. Ticker Security ID: Meeting Date Meeting Status WMB CUSIP 969457100 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kathleen Cooper Mgmt For For For 2 Elect William Granberry Mgmt For For For 3 Elect William Lowrie Mgmt For For For 4 Repeal of Classified Board Mgmt For For For 5 Amendment to the 2007 Incentive Mgmt For For For Plan 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 8 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) TOTAL SA Ticker Security ID: Meeting Date Meeting Status FP CINS F92124100 05/21/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A For N/A N/A 2 Non-Voting Meeting Note N/A For N/A N/A 3 Non-Voting Meeting Note N/A For N/A N/A 4 Non-Voting Meeting Note N/A For N/A N/A 5 Accounts and Reports Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Retirement Indemnity, Mgmt For Against Against Supplementary Pension Plan and Severance Package for Christophe de Margerie 10 Authority to Repurchase Shares Mgmt For For For 11 Elect Thierry Desmarest Mgmt For Against Against 12 Elect Thierry de Rudder Mgmt For Against Against 13 Elect Gunnar Brock Mgmt For Against Against 14 Elect Claude Clement Mgmt For Against Against 15 Elect Philippe Marchandise Mgmt For Against Against 16 Elect Mohammed Zaki Mgmt For Against Against 17 Appointment of Auditor (Ernst & Mgmt For For For Young Audit) 18 Appointment of Auditor (KPMG Mgmt For For For Audit) 19 Replacement of Alternate Auditor Mgmt For For For 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments 22 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 23 Authority to Issue Shares Mgmt For For For and/Convertible Securities Under Employee Savings Plan 24 Authority to Grant Stock Options Mgmt For For For 25 Shareholder Proposal Regarding ShrHldr For Against Against Collective Investment Funds Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP H8817H100 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articles to Change Mgmt For For For Place of Incorportation 5 Renewal of Share Capital Mgmt For For For 6 Amendment to Par Value Mgmt For For For 7 Amendments to Articles to Comply Mgmt For For For with The Swiss Federal Act on Intermediated Securities ("FISA") 8 Elect Steven Newman Mgmt For For For 9 Elect Thomas Cason Mgmt For For For 10 Elect Robert Sprague Mgmt For For For 11 Elect J. Michael Talbert Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Appointment of Auditor Mgmt For For For Tullow Oil PLC Ticker Security ID: Meeting Date Meeting Status TLW CINS G91235104 05/12/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Aidan Heavey Mgmt For Against Against 5 Elect Angus McCoss Mgmt For Against Against 6 Elect David Williams Mgmt For Against Against 7 Elect Patrick Plunkett Mgmt For Against Against 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 12 Adoption of New Articles Mgmt For For For 13 Share Option Plan Mgmt For For For 14 Non-Voting Meeting Note N/A N/A N/A N/A United Company Rusal PLC Ticker Security ID: Meeting Date Meeting Status CINS G9227K106 06/09/2010 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Dmitry Afanasiev Mgmt For Against Against 5 Elect Len Blavatnik Mgmt For Against Against 6 Elect Igor Ermilin Mgmt For Against Against 7 Elect Ivan Glasenberg Mgmt For Against Against 8 Elect Vladimir Kiryukhin Mgmt For Against Against 9 Elect Peter Nigel Kenny Mgmt For Against Against 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Mgmt For For For Shares United States Steel Corporation Ticker Security ID: Meeting Date Meeting Status X CUSIP 912909108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Drosdick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Jeffrey Lipton Mgmt For For For Elect Dan Dinges Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 4 2010 Annual Incentive Mgmt For For For Compensation Plan Vale SA Ticker Security ID: Meeting Date Meeting Status VALE5 CINS P2605D109 01/22/2010 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Merger Agreement Mgmt For TNA N/A 6 Ratification of Appointment of Mgmt For TNA N/A Appraiser 7 Valuation Report Mgmt For TNA N/A 8 Merger by Absorption Mgmt For TNA N/A Valero Energy Corporation Ticker Security ID: Meeting Date Meeting Status VLO CUSIP 91913Y100 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ruben Escobedo Mgmt For For For 2 Elect Bob Marbut Mgmt For For For 3 Elect Robert Profusek Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Re-approval of the 2005 Omnibus Mgmt For For For Stock Incentive Plan 6 Advisory Vote on Executive Mgmt For Against Against Compensation 7 Shareholder Proposal Regarding ShrHldr Against Against For Report on Rainforest Impact 8 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 9 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Vedanta Resources PLC Ticker Security ID: Meeting Date Meeting Status VED CINS G9328D100 07/27/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mahendra Mehta Mgmt For For For 5 Elect Anil Agarwal Mgmt For For For 6 Elect Naresh Chandra Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Settle Convertible Mgmt For For For Bonds with Ordinary Shares 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Set General Meeting Mgmt For For For Notice Period at 14 Days Xstrata PLC Ticker Security ID: Meeting Date Meeting Status XTA CINS G9826T102 05/05/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Mick Davis Mgmt For Against Against 5 Elect David Rough Mgmt For Against Against 6 Elect Sir Steve Robson Mgmt For Against Against 7 Elect Willy Strothotte Mgmt For Against Against 8 Elect Con Fauconnier Mgmt For Against Against 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Set General Meeting Mgmt For Against Against Notice Period at 20 Days 13 Adoption of New Articles Mgmt For For For XTO Energy Inc. Ticker Security ID: Meeting Date Meeting Status XTO CUSIP 98385X106 06/25/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Natural Resources Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
